Exhibit 10.2

March 26, 2012

Dear Bill,

We are very pleased to extend an offer for you to join Cray Inc. as a Senior
Vice President and Chief Technology Officer, reporting to me. This position is
located in Seattle with a starting date of April 30, 2012. Your starting salary
will be $270,000 annually (salary is payable bi-weekly and is referred to in
annual terms as a convenience and does not constitute a commitment of continued
employment).

In addition, you are eligible to participate in the Cray Employee Bonus Plan.
Your target award for 2012 is 65% of eligible base salary (prorated for the
percentage of the year you are employed at Cray). The amount of the final award
is determined by company and organization performance as well as your individual
performance to goals (we will define your individual goals during your first
month of employment).

In connection with your hire, you will receive initial time-vested grants of
70,000 restricted shares (25% vesting at the end of years 1, 2, 3 and 4; subject
to continuous service requirements). You will also be eligible for an equity
grant in 2013, and that grant will likely be in-line with your level and
performance at the Company. All grants are pursuant to the applicable Cray
equity plan, subject to formal approval of each grant by the Compensation
Committee. The price of your grant will be the closing market price of our
Common Stock on the trading day the date the shares vest. Equity grants are
typically made as of the seventh day of the month following the month employment
commences. Obviously, we all hope that Cray prospers and that the Company’s
stock reflects that success.

As a full time employee, you will be eligible for the standard full-time
employee benefits package, which currently includes:

 

  •  

Medical, Dental, Vision, Short and Long Term Disability, Life, Flexible Spending
and Employee Assistance Plan

 

  •  

401k Plan

 

  •  

Paid sick leave

 

  •  

Education/tuition reimbursement program

Your salary and benefits are subject to change by the Company at any time, with
or without cause or advance notice.

As a condition of employment, all new employees are required to present
documentation that confirms their identity and eligibility for employment in the
United States. On your first day of employment with Cray, you will be asked to
execute an “Employment Eligibility Certification”* attesting to such. Your
employment is further conditioned on executing our standard Confidentiality
Agreement.

This offer is contingent upon successful completion of a pre-employment
background investigation.



--------------------------------------------------------------------------------

This employment opportunity, which Cray offers, is of indefinite duration and
will continue as long as both you and Cray consider it of mutual benefit. Either
you or Cray are free to terminate the employment relationship at will (without
cause) and at any time.

Cray Inc. is dedicated to helping customers solve the most demanding, most
crucial computing problems – creating new materials and life-saving drugs,
predicting severe weather and climate changes, analyzing complex data
structures, safeguarding national security, designing the cars and trucks we
drive, and a host of other applications that benefit humanity by advancing the
frontiers of science and engineering.

To indicate your acceptance of this offer, please sign and return one copy of
this letter to my confidential fax number. If you have any questions, please
feel free to call me at 206-701-2000.

Sincerely,

/s/ Peter J. Ungaro

Peter J. Ungaro

President and CEO

Cray Inc.

 

Accepted By:  

/s/ William C. Blake

    Date:  

April 1, 2012

  William C. Blake      

 

* This includes I-9 and E-Verify

An Affirmative Action, Equal Opportunity Employer